Name: COMMISSION REGULATION (EC) No 1398/97 of 18 July 1997 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 No L 190/44 r~EN | Official Journal of the European Communities 19 . 7. 97 COMMISSION REGULATION (EC) No 1398/97 of 18 July 1997 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 1335/97 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered , the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels; Whereas the representative market rates are determined on the basis of basic reference periods or, where applic ­ able, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 1482/96 0; whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in question; Whereas, as a consequence of the exchange rates recorded from 11 July to 20 July 1997, it is necessary to fix a new agricultural conversion rate for the Belgian franc, the Danish krone, the German mark, the Portuguese escudo, the French franc, the Dutch guilder, the Austrian schil ­ ling and the Spanish peseta; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto . Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068 /93 , the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance . Article J Regulation (EC) No 1335/97 is hereby repealed. Article 4 This Regulation shall enter into force on 21 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 .(4 OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 183, 11 . 7. 1997, p. 10 . (4) OJ No L 108 , 1 . 5 . 1993, p. 106. O OJ No L 188 , 27. 7 . 1996, p. 22. 19. 7. 97 MErn Official Journal of the European Communities No L 190/45 ANNEX I Agricultural conversion rates ECU 1 = 40,8741 7,54258 1,97970 312,011 199,837 6,68769 6,02811 2,22893 0,759189 1 973,93 13,9291 166,839 8,88562 0,720829 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 - 39,3020 Belgian and ECU 1 = 42,5772 Belgian and Luxembourg francs Luxembourg francs 7,25248 Danish kroner 7,85685 Danish kroner 1,90356 German marks 2,06219 German marks 300,011 Greek drachmas 325,011 Greek drachmas 192,151 Portuguese escudos 208,164 Portuguese escudos 6,43047 French francs 6,96634 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,14320 Dutch guilders 2,32180 Dutch guilders 0,729989 Irish punt 0,790822 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,3934 Austrian schillings 14,5095 Austrian schillings 160,422 Spanish pesetas 173,791 Spanish pesetas 8,54387 Swedish kroner 9,25585 Swedish kroner 0,693105 Pound sterling 0,750864 Pound sterling